Citation Nr: 0510750	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  05-04 980	)	DATE
	)
	)


THE ISSUE

Whether the December 12, 2001, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to an 
effective date prior to August 13, 1998, for the grant of 
service connection and award of a 60 percent disability 
rating for degenerative disc disease of the lumbar spine, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of entitlement to an earlier effective date for 
TDIU, and whether Board decisions dated in September 1994 and 
November 2003 contained CUE are the subject of separate 
decisions).


REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
May 1954 to July 1963.

This case comes before the Board in connection with a 
December 2004 motion alleging CUE in the Board's December 12, 
2001, decision that, in pertinent part, denied entitlement to 
an effective date prior to August 13, 1998, for the grant of 
service connection and award of a 60 percent disability 
rating for degenerative disc disease of the lumbar spine.


FINDINGS OF FACT

1.  In a December 12, 2001, decision, the Board determined 
that the moving party was not entitled to an effective date 
prior to August 13, 1998, for the grant of service connection 
and award of a 60 percent disability rating for degenerative 
disc disease of the lumbar spine.

2.  The Board's decision of December 12, 2001, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's December 12, 2001, decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  Thus, given the nature of a motion to 
revise an earlier decision of the Board based upon CUE, no 
notification as to additional evidentiary development of the 
record is at issue, since the evaluation of such a motion is 
based upon the record, as it was constituted at the time of 
the decision as to which revision is sought.

In his December 2004 motion to revise the Board decision of 
December 2001 based upon CUE, the veteran has contended that 
the Board committed CUE by failing to recognize an October 
1977 claim for a rating increase and an October 1990 VA 
outpatient treatment record as informal claims.  The moving 
party has cited 38 C.F.R. § 3.155 and 38 C.F.R. § 3.157 in 
support of his CUE motion.

In the December 2001 decision, the Board determined that the 
veteran was not entitled to an effective date prior to August 
13, 1998, for the grant of service connection and award of a 
60 percent disability rating for degenerative disc disease of 
the lumbar spine.  In making its decision, the Board found 
that prior to August 13, 1998, the veteran had not filed a 
formal or informal application to reopen a claim for service 
connection for degenerative disc disease of the lumbar spine, 
which had previously been denied by a final Board decision in 
September 1994.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400.  
38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. §§ 501(a), 7111.

The Board has carefully reviewed the moving party's 
submission, but finds that the arguments are unpersuasive and 
lacking in any specific asserted error but for which the 
outcome would have been manifestly different.

At the time of the December 2001 Board decision, relevant 
regulations provided that the effective date of an award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance (where the reopening is not due to 
new service medical records), or a claim for increase will be 
the day of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Any 
communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed.  38 C.F.R. § 3.157.

The veteran was granted service connection for lumbosacral 
strain in a November 1963 rating decision and was assigned a 
non-compensable rating.  The veteran's request to expand the 
grant of service connection to include degenerative changes 
of the lumbar spine was denied in a September 1994 Board 
decision.  Following the veteran's application to reopen his 
claim received in August 1998, a December 1999 rating 
decision expanded the grant of service connection to include 
degenerative changes of the lumbar spine and assigned a 
rating of 60 percent, effective August 13, 1998.

In finding that prior to August 13, 1998, the veteran had not 
filed a formal or informal application to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine, the Board in its December 2001 decision noted 
that the veteran had previously been denied service 
connection for degenerative changes of the lumbar spine in a 
September 1994 Board decision.  As such, the Board in 
December 2001 correctly determined that it had to review the 
evidence subsequent to the September 1994 Board decision and 
prior to August 1998 (the date of the receipt of the 
veteran's formal claim for service connection for 
degenerative changes of the lumbar spine) for any 
documentation that could be considered a formal or informal 
claim for service connection for degenerative changes of the 
lumbar spine.  The Board found that no such documentation was 
of record.

As noted, the moving party asserts that the Board's December 
2001 decision contained CUE by not properly considering an 
October 1977 VA Form 21-4138 and an October 1990 VA 
outpatient treatment record as informal claims.

The October 1977 VA Form 21-4138 referenced by the moving 
party is not an application for service connection.  Instead, 
it was an application for an increased rating for lumbosacral 
strain and was treated as such in an unappealed November 1982 
confirmed rating decision.  Further, there is no manner by 
which the October 1977 VA Form 21-4138 could be considered a 
pending claim following the November 1982 RO decision.  As 
such, the October 1977 VA Form 21-4138 was not an informal 
claim (or a pending claim) of service connection for 
degenerative changes of the spine and can not provide a basis 
for finding CUE in the Board's December 2001 decision.

As for the October 1990 VA outpatient treatment record, the 
Board notes that this record was in the claims file at the 
time of the September 1994 Board decision that denied service 
connection for degenerative changes of the lumbar spine.  As 
the December 2001 Board decision correctly noted, its role, 
according to 38 C.F.R. § 3.400, was to review the evidence 
subsequent to the September 1994 Board decision and prior to 
August 1998 (the date of the receipt of the veteran's formal 
claim for service connection for degenerative changes of the 
lumbar spine) for any documentation that could be considered 
a formal or informal claim for service connection for 
degenerative changes of the lumbar spine.

The October 1990 VA outpatient treatment record clearly falls 
outside of the September 1994 to August 1998 time frame.  
Further, even when considering the provisions of 38 C.F.R. 
§ 3.157, the October 1990 record could not provide a basis 
for an earlier effective date in this case.  While the Board 
recognizes that the October 1990 VA medical record shows 
treatment for a back disability, a VA examination report 
(such as the October 1990 VA medical record) will be accepted 
as an informal claim for benefits only when service 
connection has been previously established, which was not the 
case at the time of the December 2001 Board decision.  38 
C.F.R. § 3.157(b) and (b)(1).  As such, the October 1990 VA 
medical record can not provide a basis for finding CUE in the 
Board's December 2001 decision.

To the extent that the moving party is claiming that the 
Board's December 2001 decision contained CUE by not assigning 
an effective date prior to August 13, 1998 for the 60 percent 
disability rating for the back, the Board observes that an 
effective date for a disability's rating increase can not be 
earlier than the date of the grant of service connection for 
that disability.

In summary, the Board must conclude that the moving party has 
failed to establish that the Board committed clear and 
unmistakable error in the December 12, 2001,  decision that 
denied entitlement to an effective date prior to August 13, 
1998, for the grant of service connection and award of a 60 
percent disability rating for degenerative disc disease of 
the lumbar spine.  There is simply no indication of record 
that the Board did not properly consider all evidence before 
it (including the October 1977 claim for a rating increase 
and an October 1990 VA outpatient treatment record) or that 
it failed to correctly apply the appropriate laws and 
regulations to the moving party's claim.


ORDER

The motion for revision of the December 12, 2001, Board 
decision that denied entitlement to an effective date prior 
to August 13, 1998, for the grant of service connection and 
award of a 60 percent disability rating for degenerative disc 
disease of the lumbar spine on the grounds of clear and 
unmistakable error is denied.




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



